Title: To George Washington from Brigadier General Alexander McDougall, 19 December 1776
From: McDougall, Alexander
To: Washington, George



Sir
Chatham in East Jersey 19th December 1776

The Rheumatism and other disorders detained me at Haverstraw and seperated me from my Brigade. Eight days since I found myself

much better; and followed General Lee’s divission to Morris Town; where I arrived the day after he was unfortunately taken. This Catastrophy determined me by the advice of Friends not to proceed unless I had a Guard. The three Regiments from the Northward under Colonel Vose were hourly expected to Morris Town, they did not arrive until the day before Yesterday late in the Evening. Provissions and other necessaries were prepared for their march, next morning to join you; but an express arrived at night with information that Colonel Fords Militia had an Engagement with the Enemy at Springfield, and that he expected it would be renewed the next morning to gain the pass of the mountains. The Country in General being greatly discouraged, and on the Eve of making a Surrender of this State, I Judged it my Duty to order those Regiments to march at four A.M. to support Colonel Ford. The Enemy early the next morning retired towards Spank Town. When Colonel Vose this morning was preparing to march to Morris Town, the militia and principal Gentlemen were much dejected, and assured me If those Troops were not left here, to countenance them, the militia could not be collected, to make any opposition to the Enemy, and those who were embodied would disband, which would eventually end in a Submission of this State. Indeed some of the most important, sensible and zealous of the People declared they would provide for their own Safety as they had no hopes of being able to assemble the militia if those Continental Troops were removed. They asserted that General Lee gave them assurance that those Troops should be left here for their protection, which was countenanced in some measure in a Letter of General Heaths to Colonel Ford, and to remove them, after so many of the Troops passed through the State, would be to abandon them to the Enemy, which is the Idea Generally held by too many of the Friends of the Country; but if the Troops stay they were in no doubt of Collecting a respectable number of the militia. In this State of things I feared if I advised Colonel Vose to proceed to the Delaware; I should be chargeable with all the bad Consequences. These facts will be authenticated to you by the Committee of Morris Town. The Submission of this State would draw after it consequences easier to conceive than Express, and are too obvious to render an Enumeration Necessary. To prevent an event so fatal to our common Cause I have ventured to advise Colonel Vose to remain in this State, and shall post his Troops with the militia in the best Manner to cover the Country, not in the Hands of the Enemy. It is the only chance we have for retaining it. Orders for him will readily find him by applying to Colonel Remsen at Morris Town, or Colonel Ford. I find by Colonel Vose that those Troops are determined to go home at the expiration of their Time, which would nearly be accomplished

before they could reach you, which was a consideration that induced me to advise his Stay; and as their assistance to you would not bear any proportion to the prospect of their service here. I hope these Considerations will justify me to your Excellency; as the Service and the Safety of the Common cause, were the only motives which determined my advice. I am greatly mortified, that I have no reason to expect I shall be able to do duty in the course of the winter in the manner I could wish from the Complication of disorders that afflict me. If the time was not so critical, to the Country I would resign, as I do not wish to be a burthen to it. But as this might at this Crissis be a prejudice to the Cause; Subject to the abuse of our Enemies, I decline it; but wish to be favoured with the Generals advice for my future conduct. If I stay here, unless I am with some detachment of the Army I shall be exposed to the like misfortune that befel General Lee. If I am with the Army the Houses are so necessary to them, that I cannot be accomodated; I shall however endeavour to remain in this Neighbourhood ’till General Heath arrives at Morris Town which I have reason to expect will be in a few days. I am with earnest Wishes for your success and Happyness Your Excellencys very humble servant

Alexr McDougall


P.S. the Enemy are changing their Troops So often from Hancinsak to Elizabeth Town, that its imposible to give a true State of their Numbers in Frontier Towns of this State. Col. Ford has had, from 800 to 1000 of the Milit[i]a Collected. Now about 700.

          
            Grantons Regt
            about
            250
          
          
            Bonds
            do
            100
          
          
            Porters
            
            170
          
          
            
            
            520
          
        
I have taken the Liberty to transmit to you a Letter of General Heaths approving of my advice in detaining that Corps.

